IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50812
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JUANA LUGO-VARGAS,

                                         Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                      USDC No. EP-98-CR-904-1-EP
                         --------------------
                          September 17, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Juana Lugo-Vargas (“Lugo”) appeals the district court’s

denial of her FED. R. CIV. P. 60(b) motion, which requested that

the district court void and re-enter its judgment denying her

postconviction motion filed pursuant to FED. R. CRIM. P. 33 and 28

U.S.C. § 2255 so that Lugo could file a timely appeal from that

judgment.   Lugo asserts that her counsel did not receive notice

of the judgment until approximately nine months after its entry.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-50812
                                  -2-

The district court also denied Lugo’s motion to reopen the time

to appeal the judgment pursuant to FED. R. APP. P. 4(a)(6), but

Lugo concedes on appeal that she is not entitled to relief under

that rule.

     Lugo’s arguments are precluded by Wilson v. Atwood Group,

725 F.2d 255 (5th Cir. 1984) (en banc), wherein this court

refused to grant relief under FED. R. CIV. P. 60(b) to a party

that failed to receive notice of the entry of a judgment in time

to file an appeal.    “[T]o be relieved from the effect of

judgment, a party must show more than mere reliance on the clerk

to give notice of a judgment.”     Wilson, 725 F.2d at 258.   “The

clear purpose of Wilson was to cease the practice of extending

the time for appeal by vacating and re-entering judgments in

order to accommodate a party that has not received actual notice

of the entry of judgment.”     Latham v. Wells Fargo Bank, 987 F.2d
1199, 1204 (5th Cir. 1993) (quotation and citation omitted).

Wilson established a rule that failure to receive notice of the

entry of a judgment or order does not alone justify the granting

of relief under FED. R. CIV. P. 60(b) to extend the time for

appeal.   See id.    Accordingly, the district court did not abuse

its discretion in denying Lugo’s Rule 60(b) motion.

     AFFIRMED.